DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received August 11, 2021 has been entered. Claim 5 has been canceled and a part of the limitations of original Claim 5 have been incorporated into Claim 1. Claim 1 as amended now specifies the anode is obtained by calendaring the stack under the following conditions: calendaring rollers have a nip gap not less than 99% and less than 100% of a stack thickness. Claim 6 has been amended to change claim dependency,
Claim 9 is labeled as amended however no change to the claim language is indicated. 
The Applicant’s arguments and remarks accompanying the Amendment indicate that Claims 1 and 6 have been amended and Claim 5 has been canceled. 
A phone call was placed to the Applicant’s representative however no clarification regarding Claim 9 was achieved.
Because there is no change to the claim language of Claim 9, and because the Applicant’s remarks do not indicate that Claim 9 has been amended, Claim 9 is treated as not amended for purposes of examination and is objected to below.
Response to Arguments
The Applicant’s arguments and remarks received August 11, 2021 have been fully considered. 
Arguments with respect to KIM
The Applicant argues that Kim et al, Enhanced sinterability and electrochemical performance of solid oxide fuel cells via a roll calendaring process, J. Mater. Che. A, 2019, 7, 9958-67 is not eligible prior art because the “Kim reference was subject to an obligation of assignment to the KIST, which is the same applicant of the present application.” Remarks at 6. Accordingly the Applicant concludes that the rejections relying upon KIM must be withdrawn.
It is respectfully submitted that this argument is not persuasive at this time. It is noted that the Applicant appears to argue the KIM reference is the Applicant’s own work published within the grace period and thus qualifies for the 35 U.S.C. 102(b)(1)(A) exception.  While the KIM reference shares some common inventors with the instant Application, KIM comprises a different inventive entity that includes authors not listed as inventors in the instant Application.
As noted by MPEP 2155.01, AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). See also Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a nonapplicant author submitting a letter declaring the nonapplicant author's inventorship). This is similar to the current process for disqualifying a publication as not being by "others" discussed in MPEP § 2132.01, except that AIA  35 U.S.C. 102(b)(1)(A)  requires only that the disclosure be by the inventor or a joint inventor.
Because the Applicant has not provided an affidavit or declaration under 37 CFR 1.130(a) containing an  "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure and a reasonable explanation of the 
Arguments over KOTCHICK and ELLINGSON
The Applicant contends that neither KOTCHICK, nor the combination of KOTCHICK and ELLINGSON, teach, disclose, or suggest the claimed invention requiring a roller nip gap of not less than 99% and less than 100% of a stack thickness. Remarks at 7. To further support the non-obviousness of the claimed range, the Applicant argues that the claimed range achieves the special benefit of producing an anode without interfacial defects while a nip gap outside the claimed range of 98% damaged the anode. Additional data and micrographs are provided to support this assertion. Remarks at 7, 8.
The arguments in context with the noted data and the original disclosure as a whole have been considered. It is respectfully submitted that the Applicant’s argument is not persuasive because the total evidence of obviousness outweighs the evidence of non-obviousness asserted by the Applicant. The Non-Final Rejection asserted that it would have been obvious to have modified the calendaring process of KIM, which is silent with respect to a certain roller spacing or nip gap, such that the nip gap was within the claimed range in order to utilize a workable range of nip gap, in addition to other parameters such as roller rotational speed, to produce a calendared anode layer.
The teachings of ELLINGSON further support this assertion. ELLINGSON discusses the hot-rolled calendaring process applied to fuel cell components, and teaches the electrodes may be calendared in the green state prior to sintering (p. 7) in order to produce thin, uniform, strong, and flexible single or multilayer tapes (p. 8). separation between the rollers is adjustable to allow tape thickness to be controlled (p. 8) and that process control can avoid defects that result from high shear forces applied to the tape during calendaring (p. 22 “the potential exists for high shearing across the tape”) and electrode and electrolyte tapes should be examined for defects such as cracks, and non-uniformity.
One of ordinary skill reading KOTCHICK and ELLINGSON would have been motivated to adjust parameters such as the nip gap, roller speed, and roller temperature for calendaring a given electrode formulation in order to produce defect free films of suitable uniformity as taught expressly by ELLINGSON. In addition, identifying the balance of proper gap, roller speed, and temperature would have required no more than routine experimentation and ordinary skill. While the Applicant’s argument notes beneficial results achieved within the claimed range, these results are not unexpected in view of the ordinary skill in the art which has long known to vary roller gap, along with other parameters such as roller speed and roller temperature. Accordingly the Applicant’s arguments are not persuasive in view of the evidence of obviousness as a whole.
Additional Arguments
The Applicant further argues that the claimed roller temperature range and roller diameter of Claim 6 and the roller speed range are not obvious over the cited prior art. 
It is respectfully submitted that this argument is not persuasive because on of ordinary skill in the art reading ELLINGSON would have understood that optimization of the roller speed, roller gap, roller size, and roller temperature is required in order to 
Lastly with respect to Claim 14, the Applicant contends that the thickness range taught by the prior art is substantially different from the claimed “anode of the electrolyte substrate” thickness of 0.6 to 1.0 mm and electrolyte layer thickness of 3 microns to 10 microns.
While it is acknowledged that the ranges taught by the secondary reference, ELLINGSON, are different from that claimed, the Applicant’s arguments are not persuasive. Criticality of the claimed range has not been evidenced by the Applicant’s arguments or disclosure and one of ordinary skill in the art reading the cited prior art would have been motivated to adjust the thickness of the anode and electrolyte in order to achieve a fuel cell of the specified size for a given application. In addition, one of ordinary skill in the art would have been fully capable of doing so based on the teachings of ELLINGSON and KOTCHICK using nothing more than ordinary skill and routine experimentation.
Furthermore, the primary reference KOTCHICK discloses the components of the fuel cell are rolled to their desired thickness (col. 9 lines 1-5) and further teaches an electrolyte comprising a preferable thickness of 20-50 microns, and a preferable anode thickness of up to 500 microns (0.5 mm) (col. 4 lines 19-40). Each thickness of this embodiment of KOTCHICK, while not overlapping the claimed ranges are close to those 
Claim Objections
Claim 9 is objected to as being improperly labeled as Amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kim et al., Enhanced sinterability and electrochemical performance of solid oxide fuel cells via a roll calendaring process, J. Mater. Chem. A, 2019, 7, 9958-9967.

	Regarding Claim 1, KIM discloses a method of manufacturing a solid oxide fuel cell comprising (abstract, section 2 p. 9959-60): preparing a stack comprising at least one anode support layer (p. 9959 right column, ASL) and at least one anode functional layer (p. 9959 right column, AFL); and calendaring the stack to obtain an anode (p. 9960 left column section 2.2 teaches the AFL and ASL were “stacked up and laminated by roll calendaring”). KIM further discloses wherein the anode is obtained by calendaring the stack under the following conditions: calendaring rollers (section 2.2) have a nip gap not less than 99% and less than 100% of a 28Docket No.0010-0043stack thickness (section 2.2, gap of 99% stack thickness).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM.

	Regarding Claim 2, KIM is relied upon as above and further discloses the method according to claim 1, wherein the anode support layer comprises a sheet obtained by tape-casting a slurry (section 2.1 p. 9959 right column “thin film tapes of each layer were prepared using a tape caster”) comprising at least nickel oxide (NiO, section 2.1), yttria- stabilized zirconia (YSZ, section 2.1) and a pore-forming agent (section 2.1).  
	Regarding Claim 3, KIM is relied upon as above and further discloses the method according to claim 1, wherein the anode functional layer comprises a sheet obtained by tape-casting a slurry comprising at least nickel oxide (NiO, section 2.1) and yttria-stabilized zirconia (YSZ, section 2.1).  
	Regarding Claim 4, KIM is relied upon as above and further discloses the method according to claim 1, wherein the stack comprises: five to ten anode support layers including the anode support layer (section 2.2, 6 ASL layers); and at least one anode functional layer disposed on the anode support layers (section 2.2 1 AFL).  
Claim 7, KIM is relied upon as above and further discloses the method according to claim 1, wherein the anode is obtained by calendaring the stack at least two times (section 2.2, calendaring 6 times).  
	Regarding Claim 8, KIM is relied upon as above and further discloses the method according to claim 1, further comprising: stacking an electrolyte layer on the anode to obtain an assembly (section 2.4 at p. 9960 right column); and calendaring the assembly to obtain an electrolyte substrate (section 2.4 “the electrolyte/anode bilayers prepared by roll calendaring and uniaxial pressing”).  
	Regarding Claim 9, KIM is relied upon as above and further discloses the method according to claim 8, wherein the electrolyte layer comprises a sheet obtained by tape-casting a slurry comprising yttria-stabilized zirconia (YSZ, section 2.1).  
	Regarding Claim 12, KIM is relied upon as above and further discloses the 12. The method according to claim 8, further comprising: sintering the electrolyte substrate (sintering at 1270°C, abstract and section 2.4).  
	Regarding Claim 13, KIM is relied upon as above and further discloses the method according to claim 12, wherein the electrolyte substrate is sintered at 1,200 to 1,3000C (section 2.4 p. 9960 right column, sintering at 1270°C).  
	Regarding Claim 15, KIM is relied upon as above and further discloses the method according to claim 8, further comprising: forming a cathode on the electrolyte layer of the electrolyte substrate (section 2.4 right column of p. 9960).
	Regarding Claim 6, KIM is relied upon as above and further discloses the method according to claim 1, wherein the anode is obtained by calendaring the stack under the following conditions: the calendaring rollers have a temperature of 60 to 90°C 
	Regarding Claim 10, KIM is relied upon as above and further discloses the method according to claim 8, wherein the electrolyte substrate is obtained by calendaring the assembly under the following conditions: calendaring rollers have a nip gap not less than 90% and less than 95% of a thickness of the assembly (section 2.2 calendaring at 92% of thickness of the assembly); and29Docket No.0010-0043 the calendaring rollers have a rotational speed of 8 times or more per minute.  
	KIM does not disclose the calendaring rollers have a rotational speed of 8 times or less per minute as required by instant Claim 10. 
However at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of KIM such that the calendaring rollers have a rotational speed of 0.3/min or less. The motivation for doing so would have been to obtain a workable range of rotation speed that is suitable to produce a calendared layer with the desired efficiency while avoiding the generation of defects. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the claimed method is encompassed by the prior art and there is no evidence of criticality with respect to the claimed calendaring speed. In addition, one of ordinary skill in the art using no more than ordinary skill an routine experimentation would have been fully capable of adjusting the calendaring rotational speed to be within the claimed range in order to simply utilize a workable range of rotational speed to balance the efficiency of production with other factors such as the generation of defects.
	Regarding Claim 11, KIM is relied upon as above and further discloses the method according to claim 10, wherein the electrolyte substrate is obtained by calendaring the assembly under the following conditions: the calendaring rollers have a temperature of 60 to 90°C (section 2.2, calendaring at 75°C); and the calendaring rollers have a diameter of 100 mm to 150 mm (section 2.2, diameter of 120 mm).  
	Regarding Claim 14, KIM is relied upon as above and further discloses the method according to claim 12, wherein the electrolyte layer has a thickness of 3 µm to 
	KIM is silent with respect to the anode of the electrolyte substrate has a thickness of 0.6 mm to 1.0 mm (section 2.1 ASL and AFL each have a thickness of 150 microns, and 24 microns respectively and the anode comprises six sheets of ASL equating to a thickness of at least 1944 microns before calendaring and sintering).  However, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized an anode of the electrolyte substrate thickness within the claimed range of 0.6 to 1.0 mm and the motivation for doing so would have been to utilize a thickness suitable for a SOFC produced by the calendaring method of KIM. Furthermore, nothing of record indicates that the claimed thickness range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be . 
Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,913,982 to Kotchick et al. in view of W. Ellingson, NONDESTRUCTIVE CHARACTERIZATION METHODS FOR MONOLITHIC SOLID OXIDE FUEL CELLS, Argonne National Laboratory publication ANL-92/84, January 1993.

	Regarding Claim 1, U.S. Patent No. 4,913,982 to Kotchick et al. (“KOTCHICK”) discloses a method of manufacturing a solid oxide fuel cell comprising (abstract, monolithic solid oxide fuel cells; Figure 4 illustrates the preferred process to manufacture the fuel cells): preparing a stack comprising at least one anode support layer (Fig. 4, col. 8 lines 25-38 teaching an interconnect is formed by tape casting) and at least one anode functional layer (Fig. 4 col. 8 lines 25-38 teaches formation of an anode layer and stacking with the interconnect); and calendaring the stack to obtain an anode (Fig. 4 and col. 9 lines 1-5 discloses the interconnect support and anode are roll-milled through a calendar into a tape of desired thickness along with the cathode and electrolyte).  

    PNG
    media_image1.png
    442
    714
    media_image1.png
    Greyscale

KOTCHICK Fig. 4

the stack under the following conditions: calendaring rollers have a nip gap not less than 99% and less than 100% of a 28Docket No.0010-0043stack thickness. 
	ELLINGSON discloses methods of fabricating solid oxide fuel cells including hot rolled calendaring of the anode, cathode, and electrolyte components (section 2, p. 7-8).

    PNG
    media_image2.png
    528
    633
    media_image2.png
    Greyscale

 ELLINGSON Fig. 5 hot rolled calendaring process
ELLINGSON further discloses rollers of the calendaring process may be adjusted in temperature, the separation between the rollers may be adjusted to allow tape thickness to be controlled, and the roller speed may be controlled and adjusted (Fig. 5 and p. 8 third paragraph). ELLINGSON further teaches that multiple tapes may be laminated together in a second rolling operation (p. 9) and that the temperature and speed of the rollers relates to the shear stress applied to the tapes being calendared (p. 22 “[b]ecause the need to control the speed and temperature of each counterrotating roller, the potential exists for high shearing across the tape.”)
separation between the rollers is adjustable to allow tape thickness to be controlled (p. 8) and that process control can avoid defects that result from high shear forces applied to the tape during calendaring (p. 22 “the potential exists for high shearing across the tape”) and electrode and electrolyte tapes should be examined for defects such as cracks, and non-uniformity.
While ELLINGSON does not disclose the particular nip gap range claimed, one of ordinary skill reading KOTCHICK and ELLINGSON would have been motivated to adjust parameters such as the nip gap, roller speed, and roller temperature for calendaring a given electrode formulation in order to produce defect free films of suitable uniformity and desired thickness as taught expressly by ELLINGSON. In addition, identifying the balance of proper nip gap, roller speed, and temperature would have required no more than routine experimentation and ordinary skill. 
Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK such that the calendaring rollers have a nip gap of not less than 99% and less than 100% of the multilayer stack thickness. The motivation for doing so would have been to adjust the roller gap to produce a desired thickness as taught by ELLINGSON. Additionally, one of ordinary skill in the art would have been motivated to optimize the roller gap (and other calendaring parameters) to obtain a workable range of  it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the claimed method is encompassed by the prior art and there is no evidence of criticality with respect to the claimed calendaring speed or nip gap size. In addition, it was known in the art at the time of filing that the roll speed, temperature, and roller gap could be adjusted in order to achieve the desired properties of the calendared films and multilayer stacks (as taught by ELLINGSON). One of 
	Regarding Claim 7, KOTCHICK is relied upon as above and further discloses the method according to claim 1, wherein the anode is obtained by calendaring the stack at least two times (col. 9 lines 15-30 teaches the multilayer stack may be calendered additional times to obtain a desired thickness).  
	Regarding Claim 8, KOTCHICK is relied upon as above and further discloses the method according to claim 1, further comprising: stacking an electrolyte layer on the anode to obtain an assembly (Fig. 4); and calendaring the assembly to obtain an electrolyte substrate (Fig. 4 illustrates the stack including the electrolyte, anode, and interconnect are calendered together as an assembly).  
	Regarding Claim 9, KOTCHICK is relied upon as above and further discloses the method according to claim 8, wherein the electrolyte layer comprises a sheet obtained by tape-casting a slurry comprising yttria-stabilized zirconia (col. 8 line 30-31 “yttria-stabilized zirconia for the electrolyte”).  
	Regarding Claim 12, KOTCHICK is relied upon as above and further discloses the 12. The method according to claim 8, further comprising: sintering the electrolyte substrate (sintering, col. 9 line 65 – col. 10 line 9).  
	Regarding Claim 15, KOTCHICK is relied upon as above and further discloses the method according to claim 8, further comprising: forming a cathode on the 
	Regarding Claim 6, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 5; wherein the anode is obtained by calendaring the stack under the following conditions: the calendaring rollers have a temperature of 60 to 90°C (col. 8 each roller of the roll mill is heated to a temperature of 10-1500°C). The roller temperature of KOTCHICK overlaps and renders obvious the claimed range. 
	KOTCHICK is silent with respect to the calendaring rollers have a diameter of 100 mm to 150 mm. However, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized a calendaring roller temperature within the claimed range and a calendaring rollers diameter within the claimed range. The motivation for doing so would have been to use a workable range of roller temperature and roller diameter in order to facilitate the calendaring of the multilayer stack into the desired thickness, with the desired porosity and surface quality.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 10, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK is silent with respect to the method according to claim 8, wherein the electrolyte substrate is obtained by calendaring the assembly under the following conditions: calendaring rollers have a nip gap not less than 90% and less than 95% of a thickness of the assembly; and29Docket No.0010-0043 the calendaring rollers have a rotational speed of 8 times or less per minute as required by instant Claim 10. 
However at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK such that the calendaring rollers have a rotational speed of 0.3/min or less and wherein the electrolyte substrate is obtained by calendaring the assembly where the calendaring rollers have a nip gap not less than 90% and less than 95% of a thickness of the assembly. The motivation for doing so would have been to obtain a workable range of rotation speed and nip gap that is suitable to produce a calendared layer with the desired efficiency while avoiding the generation of defects and to obtain a electrolyte substrate having the desired thickness following calendaring. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the claimed method is encompassed by the prior art and there is no evidence of criticality with respect to the claimed calendaring speed or nip gap. In addition, one of ordinary skill in the art using no more than ordinary skill an routine experimentation would have been fully capable of adjusting the calendaring rotational speed to be within the claimed range in order to simply utilize a workable range of rotational speed to balance the efficiency of production with other factors such as the generation of defects.
	Regarding Claim 11, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 10, wherein the electrolyte 
	KOTCHICK is silent with respect to the calendaring rollers have a diameter of 100 mm to 150 mm.  Furthermore, nothing of record indicates that the claimed thickness range is critical. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the rollers of KOTCHICK to comprise a diameter within the claimed range in order to produce a film having the desired structure once passing through the rollers. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Claim 13, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 12, wherein the electrolyte substrate is sintered at “approximately 1400°C” (col. 10 lines 1-2) and sintering achieves densification of the various layers to a desired percent of theoretical density and desired level of porosity after sintering for the various layers (col. 10 lines 5-10).
	KOTCHICK is silent with respect to the sintering temperature being within the claimed range of 1,200 to 1,3000C. However the sintering range taught by KOTCHICK approaches the claimed range. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
At the time of filing it would have been obvious to one of ordinary skill in the art to have adjusted the sintering temperature of KIM to be within the claimed range of 1,200-1,300°C and the motivation for doing so would have been to achieve sufficient densification and post sintering pore structure for the various layers by using a workable range of sintering temperature where lowering the temperature reduces heat treatment costs.
	Regarding Claim 14, KOTCHICK and ELLINGSON are relied upon as above.
KOTCHICK discloses the components of the fuel cell are rolled to their desired thickness (col. 9 lines 1-5) and further teaches an electrolyte comprising a preferable thickness of 20-50 microns, and a preferable anode thickness of up to 500 microns (0.5 mm) (col. 4 lines 19-40). Each thickness of this embodiment of KOTCHICK, while not overlapping the claimed ranges are close to those claimed and one of ordinary skill in 
	While KOTCHICK is silent with respect to the electrolyte layer has a thickness of 3 µm to 10 µm, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the electrolyte thickness to be within the claimed range in order to find a workable range of electrolyte thickness, suitable to provide the desired ion conductivity, electrode separation, and physical integrity needed for the multilayer cell structure. 
	KOTCHICK is silent with respect to the anode of the electrolyte substrate has a thickness of 0.6 mm to 1.0 mm (the preferred embodiment discloses the anode has a thickness of up to 0.5 mm).  However, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized an anode of the electrolyte substrate thickness within the claimed range of 0.6 to 1.0 mm and the motivation for doing so would have been to utilize a thickness suitable for a SOFC produced by the calendaring method of KOTCHICK. Furthermore, nothing of record indicates that the claimed thickness range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over KOTCHICK in view of Han et al, Fabrication and properties of anode-supported solid oxide fuel cell, Solid State Ionics, Volume 179, Issues 27–32, 30 September 2008, Pages 1545-1548.

	Regarding Claim 2, KOTCHICK is relied upon as above and further discloses the method according to claim 1, wherein the anode support layer comprises a sheet obtained by tape-casting a slurry (Fig. 4 illustrates tape casting the interconnect anode support layer).
	KOTCHICK is silent with respect to the anode support layer comprising at least nickel oxide, yttria- stabilized zirconia, and a pore-forming agent.
	HAN discloses an anode-supported solid oxide fuel cell and a method of fabrication thereof where the porous anode substrate support comprises NiO, YSZ, and a pore former (section 2.1 at p. 1546 left column). 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified KOTCHICK to comprise an anode porous substrate support as taught by HAN where the support comprises NiO, YSZ, and a pore former as claimed. The motivation for doing so would have been to use known anode construction that utilizes a thick anode to provide structural support for the assembly and is a structure suitable for 
	Regarding Claim 3, KOTCHICK is relied upon as above and further discloses the method according to claim 1, and tape casting of the anode functional layer but is silent with respect to the method wherein the anode functional layer comprises a sheet obtained by tape-casting a slurry comprising at least nickel oxide and yttria-stabilized zirconia.  
	HAN teaches the anode functional layer comprises a sheet obtained by tape casting (section 2.1 left column tape calendaring) a slurry comprising at least nickel oxide (section 2.2 p. 1546 right col.), and yttria stabilized zirconia (section 2.2 right column p. 1546 and section 2.1 left col.).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK to utilize the materials taught HAN for the anode functional layer including at least nickel oxide and ysz and the motivation for doing so would have been to use materials known to be suitable for use as an anode functional layer as taught by HAN. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 4, KOTCHICK is relied upon as above and further discloses the method according to claim 1, and further discloses at least one anode functional layer disposed on the anode support layers (as discussed above). HAN also teaches at least one anode functional layer disposed on the anode support layers (sections 2.1 and 2.2).  

	HOWEVER, HAN teaches that the anode support layer provides structural support for the entire fuel cell stack assembly. Accordingly it would have been obvious to one of ordinary skill in the art to have utilized multiple individual tape cast layers of anode support layer in combination including within the claimed range of five to ten anode support layers. The motivation for doing so would have been to form a thicker overall anode support layer thus providing more structural support. 
	Regarding Claim 13, KOTCHICK is relied upon as above and further discloses the method according to claim 12, wherein the electrolyte substrate is sintered at “approximately 1400°C” (col. 10 lines 1-2) and sintering achieves densification of the various layers to a desired percent of theoretical density and desired level of porosity after sintering for the various layers (col. 10 lines 5-10).
	KOTCHICK is silent with respect to the sintering temperature being within the claimed range of 1,200 to 1,3000C. However the sintering range taught by KOTCHICK approaches the claimed range. 
	HAN teaches sintering the multilayer anode supported fuel cell stack comprising a YSZ electrolyte at a temperature of 1300°C resulting in good adhesion between the substrate and electrolyte and dense find YSZ films (HAN section 3.2 p. 1547 right col.).
At the time of filing it would have been obvious to one of ordinary skill in the art to have adjusted the sintering temperature to be 1,300°C, within the claimed range of 1,200-1,300°C, and the motivation for doing so would have been to achieve sufficient densification and post sintering structure as taught by HAN.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729